Citation Nr: 1705961	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  14-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to August 1964 and from July 1965 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for sleep apnea and deviated septum.  

Because the Veteran limited his appeal to service connection for sleep apnea on his VA 9 Appeal to Board of Veterans' Appeals, there is no claim for service connection for a deviated septum currently in appellate status before the Board.  

The Veteran testified at a November 2016 hearing held before the undersigned Veterans Law judge (VLJ) at the RO; a transcript of the hearing has been associated with the record.  At the hearing, the Veteran waived RO consideration of new evidence associated with the record after the February 2014 Statement of the Case (SOC).  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).



FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea disability is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for obstructive sleep apnea disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Sleep Apnea

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that his obstructive sleep apnea disability was incurred while he served on active duty.

At the November 2016 hearing, the Veteran testified that in 1971, while he was in Vietnam, his bunkmates would kick him to wake him up due to his snoring.  The Veteran then testified that he didn't remember people in Vietnam "bothering" him the first few months he was there, but a few months before he left he "was being kicked and bothered a lot".  The Veteran then testified that his ex-wives all told him that he snored and one of his ex-wives, after service, told him he stopped breathing for a few seconds while he slept and thought he had died.  The Veteran further testified that he would find himself tired in the afternoon.  The Veteran testified that he never went to a doctor until roughly fifteen years ago because he didn't know he had sleep apnea.  The Veteran then testified that at an appointment for vertigo, his VA physician, Dr. G, inquired about his sleep apnea and spoke with him for an hour and asked him many questions about the condition, including when his symptoms started and how it progressed.

Though service treatment records are silent for complaints of sleep apnea, a service treatment record dated March 18, 1968 notes the Veteran complained of increased fatigue.  A service treatment record dated November 15, 1971 notes the Veteran having fatigue.   

Private treatment records dated January 2010 through August 2010 from the Sleep Disorder Center state the Veteran reported, among other symptoms, snoring.  The Veteran was diagnosed with severe obstructive sleep apnea, confirmed by a polysomnogram.  The Board notes this treatment record is silent regarding the etiology of the disability.

A March 2014 VA opinion indicated that it was less likely than not that sleep apnea was caused or aggravated by the service-connected seizure disorder.

An October 2016 VA treatment record, signed by Dr. G, notes the Veteran has a "history of moderately severe sleep apnea" and concluded that he "definitely had it while in service."

The Veteran has provided competent medical evidence of a current diagnosis of obstructive sleep apnea.  As noted above, a 2010 private treatment record, which includes a polysomnogram, shows a diagnosis of obstructive sleep apnea.  Additionally, the Veteran has reported experiencing recurrent sleep apnea symptomatology since service and the Board finds his lay accounts to be credible.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

The Veteran has provided credible evidence of in-service obstructive sleep apnea symptoms, including snoring and fatigue.  To the extent that the in-service treatment records do not contain any diagnoses of sleep apnea, the Board finds this of limited probative value when compared to his current specific and consistent statements endorsing symptoms that began during active duty.  Additionally, as noted above, the service treatment records do contain notations of fatigue.  

Finally, an October 2016 VA treatment record notes a medical conclusion that the Veteran's sleep apnea was present while in the service.  While the Board does note that a complete rationale was not provided in this treatment record, the Board finds that, when viewed in the light of the Veteran's testimony at the hearing and the submitted service treatment records, the statement is highly probative.  At the hearing the Veteran provided credible testimony that the VA physician essentially obtained a history of the symptoms of the condition dating back to service as the testimony indicates that the examiner asked him many questions about the condition, including when his symptoms started and how it progressed.  The Board finds that the credible testimony regarding the examiner's review of the medical history in combination with the clinical findings and opinion rendered in the report demonstrate that the evidence is competent and probative.  

Given these facts, the Board finds that the probative evidence of record is in relative equipoise as to as to the issue of service connection for a sleep disorder to include obstructive sleep apnea. For these reasons and upon resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for obstructive sleep apnea is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102 (2016).


ORDER

Service connection for obstructive sleep apnea disability is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


